



COURT OF APPEAL FOR ONTARIO

CITATION: Patterson v. York Condominium Corporation No. 70,
    2019 ONCA 330

DATE: 20190424

DOCKET: C65882

Tulloch, Hourigan and Fairburn JJ.A.

BETWEEN

Catharine Patricia
    Patterson

Applicant

(Appellant)

and

York
    Condominium Corporation No. 70 and

Olena Myronyuk

Respondents

(Respondents in Appeal)

Michael Spears, for the appellant

Megan Mackey, for the respondents

Heard and released orally: April 23, 2019

On appeal from the
    judgment of Justice Pollak of the Superior Court of Justice, dated August 8,
    2018.

REASONS FOR DECISION

[1]

The appellant seeks to set aside the judgment of the application judge
    dismissing her claim for orders changing the respondents budget and repair
    schedule, removing the individual respondent from the corporations board, and
    other ancillary relief.

[2]

No specific error is alleged to have been made by the application judge.
    Instead, the appellant submits that if this court accepts certain evidence that
    became available after the hearing of the application, it is clear that the
    application judge erred in finding there was no evidence that the assets of the
    corporation are in danger or that the board of directors are mismanaging the
    corporation.

[3]

We see no merit in the appellants submission. What she is inviting this
    court to do is to retry the application on a new evidentry record. We decline
    to do so, as that is not the function of this court and it is fundamentally
    unfair to the respondents.

[4]

The appeal is dismissed. Costs are to the respondents payable by the
    appellant in the all-inclusive amount of $5,000.

M.
    Tulloch J.A.

C.W.
    Hourigan J.A.

Fairburn
    J.A.


